Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	Applicant’s response filed on September 27, 2022 is acknowledged. Claims 1 and 32 have been amended. Claim 31 and 40 have been canceled. Claims 1, 22-27, 30, 32-39 and 41-50 are currently pending and under examination.
Rejections Withdrawn
2.	In view of Applicant’s amendments, the rejection of claim(s) 1, 22-27 and 30-50 under 35 U.S.C. 102(a)(2) as being anticipated by Borody US 2016/0331791 A1; Filed: 5/14/15 is withdrawn.	
New Grounds of Rejection Necessitated by amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 22-27, 30, 32-39 and 41-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adams et al., US 2016/0339065 A1; Filed: 5/22/15.
The applied reference has both a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Independent claim 1 is drawn to a method of treating an impairment in social interaction associated with autism spectrum disorder (ASD) in a subject in need thereof, the method comprising orally administering to the subject a microbiota preparation comprising a cryoprotectant and a community of non-selected non-pathogenic fecal bacterial extracted from a stool of a single neurotypical human, wherein the administering comprises a dose comprising at least 1.0x105 CFU of the fecal bacteria administered at least once daily for at least 2 days, wherein the impairment in social interaction is a behavioral symptom of the ASD, and wherein the impairment in social interaction is improved in the subject in need thereof by at least 10% 8 weeks after the treatment as compared to before initiating the treatment, wherein the improvement is assessed by an evaluation selected from the group consisting of: neurologic assessment, genetic assessment, in-depth cognitive testing, language testing, Autism Diagnosis Interview-Revised (ADI-R), Autism Diagnostic Observation Schedule (ADOS-G), Childhood Autism Rating Scale (CARS), Childhood Autism Rating Scale 2- Standard Form (CARS2- ST), Childhood Autism Rating Scale 2- High Functioning (CARS2- HF), Aberrant Behavior Checklist (ABC), Social Responsiveness Scale (SRS), Vineland Adaptive Behavior Scale II (VABS-II), Parent Global Impressions- III (PGI-III), and a combination.
	 Adams et al. disclose methods for treating autism spectrum disorder and associated symptoms in a subject in need thereof comprising administering (orally) a therapeutic composition comprising a fecal microbe or a fecal microbiota preparation to the subject (see abstract; paragraph 0070; meeting a limitation of claim 1, 32).  In certain aspects, purified fecal microbiota is obtained from a neurotypical human donor (see paragraph 0108; meeting a limitation of claim 1, 32). In one aspect, a therapeutic composition comprises a cryoprotectant such as polyethylene glycol, skim milk, erythritol, arabitol, sorbitol, glucose, fructose, alanine, glycine, proline, sucrose, lactose, ribose, trehalose, DMSO, glycerol or a combination thereof (see paragraph 0074; meets claim 22-23, 33-34). Wherein the subject exhibits at least a 10% reduction in autism symptom severity as assessed by CARS, CARS2-ST, CARS2-HF, ABC, SRS or VABS-11 (see paragraph 0020; meeting a limitation of claim 1, 32). The subject can be a human to include a pediatric (toddler; meets a limitation of claim 30,32), adult (to include young adult  and adolescent; meets claim 39) or a geriatric subject (see paragraph 0029 and 0069).  The methods provided for improvement in one or more indicators or symptoms of ASD including gastrointestinal disturbances (see paragraph 0040; meets claim 26-27, 37-38). 
	The composition of Adams comprises daily administration to the subject a pharmaceutically active dose of said composition. The administration is at least once daily for at least two consecutive days and can go up to and beyond 10 consecutive days (see paragraph 0062; meeting a limitation of claim 1, 32, 47-50). An effective dose comprises at least about 105, 108, as well as 1010 cfu (see paragraph 0080; meets claim 49-50). In one aspect, a fecal microbiota preparation described herein comprises a purified or reconstituted fecal bacterial mixture comprising one or more fecal microorganisms not limited to Lactobacillus (see paragraph 0083-84; meets claims 43-46). In an aspect, a therapeutic composition is lyophilized and powdered (meets claim 24).  A powder can preferably be provided in a palatable form for reconstitution for drinking or reconstitution as a food additive (see paragraph 0071; meets claim 25, 35-36). In another aspect, a therapeutic composition is in a freeze-dried and spray dried formulation (see paragraph 0072; meets claim 41-42). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 22, 24-27, 30, 32-33, 35-39 and 41-50 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. US 2016/0120916 A1; Filed: 10/30/14, and further in view of Borody, UA 2013/0266539 A1; Published: 10/10/13.
Independent claim 1 is drawn to a method of treating an impairment in social interaction associated with autism spectrum disorder (ASD) in a subject in need thereof, the method comprising orally administering to the subject a microbiota preparation comprising a cryoprotectant and a community of non-selected non-pathogenic fecal bacterial extracted from a stool of a single neurotypical human, wherein the administering comprises a dose comprising at least 1.0x105 CFU of the fecal bacteria administered at least once daily for at least 2 days, wherein the impairment in social interaction is a behavioral symptom of the ASD, and wherein the impairment in social interaction is improved in the subject in need thereof by at least 10% 8 weeks after the treatment as compared to before initiating the treatment, wherein the improvement is assessed by an evaluation selected from the group consisting of: neurologic assessment, genetic assessment, in-depth cognitive testing, language testing, Autism Diagnosis Interview-Revised (ADI-R), Autism Diagnostic Observation Schedule (ADOS-G), Childhood Autism Rating Scale (CARS), Childhood Autism Rating Scale 2- Standard Form (CARS2- ST), Childhood Autism Rating Scale 2- High Functioning (CARS2- HF), Aberrant Behavior Checklist (ABC), Social Responsiveness Scale (SRS), Vineland Adaptive Behavior Scale II (VABS-II), Parent Global Impressions- III (PGI-III), and a combination.
Hsiao teaches compositions and methods comprising bacteria for improving behavior in neurodevelopmental disorders. The methods comprise the administration of Bacteroides bacterium to a human subject having symptoms and/or genetic background treating and preventing ASD symptoms. Corresponding to the behaviors improved in the BTBR model the subject is identified as having deficiencies in sensorimotor gating, impaired socialability, and anxiety, and is administered an effective amount of a probiotic comprising Bacteroides bacteria, thus treating or improving the indicated behavior to include ASD behavior (see paragraph 0016; meets claim 1, 32). Optionally, the probiotic further comprises Enterococcus bacteria (see paragraph 0017;  meets claim 43, 45). The composition can be orally administered and can be in the form of tablets, granules, powders, and the like.  The physiologically acceptable carrier may comprise one or more of glucose, sorbitol, polyethylene glycol and other conventional additives (see paragraph 0027; meets claim 22, 25 and 33).  Moreover, Hsiao teaches that the compositions may include other compounds known to be beneficial to an impaired situation of the GI tract.  The food composition can be but is not limited to milk-based powders and infant formula (see paragraph 0028; meets claim 26-27, 30, 32, 35). An effective amount refers to a quantity sufficient to achieve a clinically significant change in a behavior of a subject (paragraph 0031). An effective amount of bacteria in the probiotic composition, the method includes at least about 105, 108, as well as 1010 cfu (see paragraph 0040; meets claim 49-50).
Hsiao teaches that an ASD behavior is identified by using standard diagnostic criteria such as DSM-4, ABC, CARS (see paragraph 0050; meets claim 1, 32). The administration of an effective amount of probiotic in a single administration of one or more compositions across two or more administrations of a single composition as described. The composition can be administered 1, 2, 10 days apart for 1-2 days and up to 10 days (see paragraph 0051; meets claim 43, 47-50).  The humans in the invention are children and adolescent (see paragraph 0061-62; meets claim 30, 39).  Finally, the method steps of Hsiao are identical to the claimed invention, absent evidence to the contrary, the method of Hsiao necessarily improves impairment in social interactions by at least 10% 8 weeks after treatment.
Hsiao do not specifically teach that the bacteria is extracted from stool (recited in claim 1, 32), that it is lyophilized (recited in claim 24,36), spray dried (recited in claim 41-42) or that the composition further includes Lactobacillus (recited in claim 44, 46).
Borody teaches methods, in humans, encompassing the treatment of chronic disorders associated with the presence of abnormal enteric microflora, such as the regressive disorder, autism (see paragraph 0061). In a preferred form the nonpathogenic or attenuated pathogenic microorganism is selected from Bacteroides and Lactobacillus at an amount in the range of about 105 to 1010 cfu (see paragraph 0026, 0073). Typically, the invention is derived from screened fresh homologous feces, equivalent freeze-dried and reconstituted faeces or a “synthetic” fecal composition (see paragraph 0031-35). The composition is lyophilized, pulverized and powdered. A powder can be provided in a palatable form for reconstitution for drinking or for reconstitution as a food additive and can further be provided as a powder in combination with a food, drink or supplement (see paragraph 0037). Finally, the child with autistic symptoms and gastrointestinal symptoms in association with classical autism are treated (see paragraph 0087). 
As it pertains to claims 26-27 and 37-38, again the method steps of the prior art are identical to what has been claimed, the administration of an identical composition would have necessarily treated a gastrointestinal dysfunction as claimed, absent evidence to the contrary. 
It would have been obvious before the effective filing date of the presently claimed invention to modify Hsiao in view of the teachings of Borody with a reasonable expectation of success because as the Lactobacillus is concerned, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980). Further, it would have been obvious before the effective filing date of the presently claimed invention to format the bacteria composition in lyophilized or spray dried manner to provide a palatable form for reconstitution or to allow the bacteria to remain viable over an extended period of time. 
Accordingly, the subject matter of said claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.

5.	Claim(s) 23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. US 2016/0120916 A1; Filed: 10/30/14, in view of Borody, UA 2013/0266539 A1; Published: 10/10/13, as applied above to claims 1, 22, 24-27, 30, 32-33, 35-39 and 41-50, and further in view of Leslie, Applied and Environmental Microbiology, 1995; 61(10):3592-3597. 
	Dependent claim 23 is drawn to the method of claim 1, wherein the cryoprotectant comprises trehalose. 
	The teachings of Hsiao have been set forth above.
	The teachings of Borody has been set forth above.
	The combination of Hsiao and Borody do not teach the limitation of trehalose as a cryoprotectant as required by claim 23 and 34.
	Leslie uses microorganisms to demonstrate an increase in tolerance to freeze-drying when dried in the presence of trehalose and sucrose. When dried in the presence of trehalose the organisms survived compared to those with only sucrose. Additionally, trehalose protected the cells from adverse effects of exposure to light and air while drying (see abstract). As well as increased overall viability of the samples, thus increasing tolerance to the drying process and garnering the ability to lower the temperature of the dry membrane phase transition and maintain general protein structure in the dry state. In other words, it increases the tolerance of organisms to d and protects both the membranes and the proteins (see page 3596). 
It would have been obvious before the effective filing date of the presently claimed invention to employ a cryoprotectant from trehalose as a source of stability in methods suggested by Hsiao et al. with a reasonable expectation of success. This modification may be viewed as the substitution of particular cryoprotectant which were known and suggested in the art for their ability to increase tolerance to freeze drying as generally suggested by the combined teachings of Leslie. The skilled artisan would have been motivated to make this modification because Hsiao suggests the use of cryoprotectants and Leslie suggest trehalose, specifically, because it increases overall viability of the samples, thus increasing tolerance to the drying process and garnering the ability to lower the temperature of the dry membrane phase transition and maintain the general protein structure in the dry state. The skilled artisan would have had a reasonable expectation of success because each of the documents teach methods for protecting organisms wishing to be freeze-dried and/or lyophilized. 
Accordingly, the subject matter of claims 23 and 34 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	

Conclusion
6. 	No claim is allowed.
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams et al., US 2022/0088089 A1; Bailey et al., US 20160120917 A1.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921. The examiner can normally be reached Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        December 7, 2022

/BRIAN GANGLE/Primary Examiner, Art Unit 1645